            Case 19-42427                 Doc 25            Filed 09/18/19 Entered 09/18/19 21:49:35                               Desc Main
                                                             Document     Page 1 of 24

 Fill in this information to identify the case
 Debtor name          Pro South, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number          19-42427                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Fort Financial Credit Union Checking account                  Checking account                    5   3   2     2                    $8,804.34

3.2.    First American Checking account                               Checking account                                                       $1,900.00
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
                                                                                                                                            $10,704.34
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
           Case 19-42427               Doc 25            Filed 09/18/19 Entered 09/18/19 21:49:35                                   Desc Main
                                                          Document     Page 2 of 24

Debtor       Pro South, Inc.                                                              Case number (if known)      19-42427
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
                                                                                                                                                $0.00
     Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:                                  –                                        = .......................
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:                                     –                                        = .......................
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                                $0.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

         No. Go to Part 5.
         Yes. Fill in the information below.
                                                                                           Valuation method                     Current value of
                                                                                           used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
          Case 19-42427                Doc 25         Filed 09/18/19 Entered 09/18/19 21:49:35                              Desc Main
                                                       Document     Page 3 of 24

Debtor       Pro South, Inc.                                                           Case number (if known)    19-42427
             Name

     General description                         Date of the       Net book value of    Valuation method              Current value of
                                                 last physical     debtor's interest    used for current value        debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                      $0.00

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method              Current value of
                                                                   debtor's interest    used for current value        debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
                                                                                                                                      $0.00
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
          Case 19-42427                 Doc 25         Filed 09/18/19 Entered 09/18/19 21:49:35                              Desc Main
                                                        Document     Page 4 of 24

Debtor       Pro South, Inc.                                                            Case number (if known)    19-42427
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

     Desks, Chairs, Large Conference Table                                                                                        $1,500.00
40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

     4 Computers                                                                                                                    $800.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
                                                                                                                                  $2,300.00
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. Penske Leasing - 4 Highway Trailers and Trucks                                                                                   $0.00

47.2. Leases of logging equipment from private
      individuals                                                                                                                      $0.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

     Sawmill and Equipment                                                               Tax Returns                          $3,019,546.00
51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                              $3,019,546.00




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
           Case 19-42427               Doc 25         Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                       Document     Page 5 of 24

Debtor       Pro South, Inc.                                                             Case number (if known)    19-42427
             Name

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property          Nature and extent       Net book value of     Valuation method       Current value of
       Include street address or other description   of debtor's interest    debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),         in property             (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 619 Highway 30 E, Booneville, MS
       38829
       Building and Land                             Improvement and Land                          Tax Return                   $3,000,000.00
56. Total of Part 9.
                                                                                                                                $3,000,000.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                          $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 5
          Case 19-42427                 Doc 25          Filed 09/18/19 Entered 09/18/19 21:49:35                             Desc Main
                                                         Document     Page 6 of 24

Debtor       Pro South, Inc.                                                             Case number (if known)   19-42427
             Name

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
                                                                                                                                       $0.00
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 6
              Case 19-42427                        Doc 25              Filed 09/18/19 Entered 09/18/19 21:49:35                                                Desc Main
                                                                        Document     Page 7 of 24

Debtor           Pro South, Inc.                                                                                     Case number (if known)         19-42427
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                            $10,704.34
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                       $0.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                 $2,300.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                 $3,019,546.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................      $3,000,000.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.         $3,032,550.34            +     91b.         $3,000,000.00


                                                                                                                                                                $6,032,550.34
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                        page 7
            Case 19-42427                 Doc 25           Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                            Document     Page 8 of 24

 Fill in this information to identify the case:
 Debtor name          Pro South, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number          19-42427                                                                                      Check if this is an
 (if known)                                                                                                         amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.

 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more             Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                 Amount of claim        Value of collateral
                                                                                                            Do not deduct the      that supports
                                                                                                            value of collateral.   this claim

 2.1      Creditor's name                                   Describe debtor's property that is
          Regions Bank                                      subject to a lien                                 $5,624,471.00               $6,019,546.00

          Creditor's mailing address                        All assets of Debtor
          Attn: Donald M. Warren                            Describe the lien
          Burr & Foreman LLP                                All assets of Debtor
          420 N. 20th Street, Suite 3400                    Is the creditor an insider or related party?
          Birmingham                 AL   35203                  No
                                                                 Yes
          Creditor's email address, if known
                                                            Is anyone else liable on this claim?
          Date debt was incurred                                No
                                                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                            As of the petition filing date, the claim is:
          Do multiple creditors have an interest in         Check all that apply.
          the same property?                                    Contingent
              No                                                Unliquidated
              Yes. Specify each creditor, including this        Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                               $5,624,471.00


Official Form 206D                         Schedule D: Creditors Who Have Claims Secured by Property                                             page 1
            Case 19-42427               Doc 25        Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                       Document     Page 9 of 24

 Fill in this information to identify the case:
 Debtor              Pro South, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         19-42427                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the              $30,000.00               $0.00
                                                                claim is: Check all that apply.
Prentiss County Tax Collector
                                                                    Contingent
PO Box 283                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Booneville                            MS      38829             Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
            Case 19-42427              Doc 25         Filed 09/18/19 Entered 09/18/19 21:49:35                                 Desc Main
                                                      Document      Page 10 of 24

Debtor         Pro South, Inc.                                                          Case number (if known)      19-42427

 Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
       claims, fill out and attach the Additional Page of Part 2.
                                                                                                                        Amount of claim

      3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $5,707.63
                                                                    Check all that apply.
Bureau Veritas Certification                                            Contingent
     North America, Inc.                                                Unliquidated
                                                                        Disputed
PO Box 405661
                                                                    Basis for the claim:
Atlanta                                   GA       30384            Business Debt

Date or dates debt was incurred                                     Is the claim subject to offset?
                                                                         No
Last 4 digits of account number                                          Yes


      3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $5,000.00
                                                                    Check all that apply.
Camso USA, Inc.                                                         Contingent
PO Box 60158                                                            Unliquidated
                                                                        Disputed

                                                                    Basis for the claim:
Charlotte                                 NC       28260            Business Debt

Date or dates debt was incurred                                     Is the claim subject to offset?
                                                                         No
Last 4 digits of account number                                          Yes


      3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                 $120,000.00
                                                                    Check all that apply.
Capital Merchant Services                                               Contingent
One Evertrust Plaza                                                     Unliquidated
                                                                        Disputed
Suite 1401
                                                                    Basis for the claim:
Jersey City                               NJ       07302            Business Debt

Date or dates debt was incurred                                     Is the claim subject to offset?
                                                                         No
Last 4 digits of account number                                          Yes


      3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                 $426,000.00
                                                                    Check all that apply.
Cash Capital Group, LLC                                                 Contingent
The Rubin Law Firm, PLLC                                                Unliquidated
                                                                        Disputed
Attn: Ashlee Cohen
90 Broad Street, 16th Floor                                         Basis for the claim:
New York                                  NY       10005            Business Debt

Date or dates debt was incurred                                     Is the claim subject to offset?
                                                                         No
Last 4 digits of account number                                          Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
           Case 19-42427            Doc 25         Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                   Document      Page 11 of 24

Debtor       Pro South, Inc.                                                        Case number (if known)      19-42427

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $150,000.00
                                                                Check all that apply.
Celtic Commercial Finance                                           Contingent
4 Park Plaza, Suite 300                                             Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Irvine                                 CA       92614           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $600,000.00
                                                                Check all that apply.
Commercial Credit Group, Inc.                                       Contingent
c/o Adams and Reese, LLP                                            Unliquidated
                                                                    Disputed
Attn: John Thomson
3424 Peachtree Road NE, Suite 1600                              Basis for the claim:
Atlanta                                GA       30326           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $245,000.00
                                                                Check all that apply.
Corporate Billing                                                   Contingent
PO Box 1726                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Decatur                                AL       35602           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,240.16
                                                                Check all that apply.
Dees Oil                                                            Contingent
PO Box 98                                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Ripley                                 MS       38663           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
           Case 19-42427            Doc 25        Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                  Document      Page 12 of 24

Debtor       Pro South, Inc.                                                       Case number (if known)      19-42427

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.9     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $6,992.13
                                                               Check all that apply.
Dragon Woodland Corporation                                        Contingent
3624 E. Shelby Drive                                               Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Memphis                                TN     38118            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.10     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $405,000.00
                                                               Check all that apply.
Enhanced Capital Mississippi Fund, LLC                             Contingent
c/o James A. McCullough                                            Unliquidated
                                                                   Disputed
PO Drawer 119
                                                               Basis for the claim:
Jackson                                MS     39205            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.11     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $2,922.97
                                                               Check all that apply.
Ferrell's Home & Outdoor                                           Contingent
807 S. Parkway St.                                                 Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Corinth                                MS     38834            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.12     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $240,000.00
                                                               Check all that apply.
Financial Pacific Leasing                                          Contingent
3455 S. 344th Way                                                  Unliquidated
                                                                   Disputed
Suite 300
                                                               Basis for the claim:
Auburn                                 WA     98001            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 4
           Case 19-42427            Doc 25         Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                   Document      Page 13 of 24

Debtor       Pro South, Inc.                                                        Case number (if known)      19-42427

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $6,526.45
                                                                Check all that apply.
Fundbox                                                             Contingent
300 Montgomery St., Suite 900                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
San Francisco                          CA       94104           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,000.00
                                                                Check all that apply.
GCR Tire & Service                                                  Contingent
2625 Highway 20                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tuscumbia                              AL       35674           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $40,000.00
                                                                Check all that apply.
H & E Equipment Services                                            Contingent
5245 Highway 78                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Memphis                                TN       38118           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $110,000.00
                                                                Check all that apply.
Hitachi Capital American Corp.                                      Contingent
21925 Network Place                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60673           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
           Case 19-42427            Doc 25         Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                   Document      Page 14 of 24

Debtor        Pro South, Inc.                                                       Case number (if known)      19-42427

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $18,000.00
                                                                Check all that apply.
John Deere Power Plans                                              Contingent
PO Box 5328                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Madison                                WI       53705           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $9,600.00
                                                                Check all that apply.
Lancaster Pipeline & Construction                                   Contingent
864 Jim Hayes Lane                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Scotts Hill                            TN       38374           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,000.00
                                                                Check all that apply.
Martyville Quick Mart                                               Contingent
1379 Highway 25                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tishomingo                             MS       38873           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $138,479.00
                                                                Check all that apply.
Money Works Direct, Inc.                                            Contingent
Attn: Timothy A. Hennigan                                           Unliquidated
                                                                    Disputed
PO Box 1958
                                                                Basis for the claim:
Ashland                                VA       23005           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
           Case 19-42427            Doc 25         Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                   Document      Page 15 of 24

Debtor       Pro South, Inc.                                                        Case number (if known)      19-42427

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,000.00
                                                                Check all that apply.
Napa Auto Parts                                                     Contingent
1105 South Gloster                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tupelo                                 MS       38801           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $22,400.00
                                                                Check all that apply.
Oakman Hardwood, Inc.                                               Contingent
PO Box 230                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Oakman                                 AL       35579           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $12,170.31
                                                                Check all that apply.
Panther Petroleum, LLC                                              Contingent
2570 Van Hook Avenue                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Hamilton                               OH       45015           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $136,621.47
                                                                Check all that apply.
Pioneer Machinery and Supply, Inc.                                  Contingent
PO Box 959                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Corinth                                MS       38836           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 7
           Case 19-42427            Doc 25        Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                  Document      Page 16 of 24

Debtor       Pro South, Inc.                                                       Case number (if known)      19-42427

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.25     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $9,132.00
                                                               Check all that apply.
Pro Mac Manufacturing, Ltd.                                        Contingent
2940 Jacob Road                                                    Unliquidated
                                                                   Disputed
Duncan, BC V9L 6W4
                                                               Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.26     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $44,158.89
                                                               Check all that apply.
RLHI                                                               Contingent
30 CR 1461                                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Burnsville                             MS     38833            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.27     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $14,041.55
                                                               Check all that apply.
Rolison Timber Company, Inc.                                       Contingent
391 CR 516                                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Ripley                                 MS     38663            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.28     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $43,785.56
                                                               Check all that apply.
Southern Electrical Services                                       Contingent
PO Box 3086                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Tupelo                                 MS     38803            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 8
           Case 19-42427            Doc 25        Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                  Document      Page 17 of 24

Debtor       Pro South, Inc.                                                       Case number (if known)      19-42427

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.29     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $2,000.00
                                                               Check all that apply.
Summit Truck Group                                                 Contingent
PO Box 529                                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Tupelo                                 MS     38802            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.30     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $2,000.00
                                                               Check all that apply.
Thompson Machinery                                                 Contingent
1245 Bridgestone Blvd.                                             Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
La Vergne                              TN     37086            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.31     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $11,323.20
                                                               Check all that apply.
Unifirst                                                           Contingent
PO Box 303                                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Booneville                             MS     38829            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.32     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $26,488.62
                                                               Check all that apply.
Wells Fargo Equipment Finance                                      Contingent
Manufacturer Services Group                                        Unliquidated
                                                                   Disputed
PO Box 7777
                                                               Basis for the claim:
San Francisco                          CA     94120            Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 9
           Case 19-42427            Doc 25        Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                  Document      Page 18 of 24

Debtor       Pro South, Inc.                                                       Case number (if known)      19-42427

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.33     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $266,301.63
                                                               Check all that apply.
Yellowstone                                                        Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
                                                               Business Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
           Case 19-42427               Doc 25          Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                       Document      Page 19 of 24

Debtor        Pro South, Inc.                                                              Case number (if known)   19-42427

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Amy Glissen Stites                                                    Line
         619 Highway 30 East                                                          Not listed. Explain:
                                                                                      Notice only


         Booneville                    MS      38829


4.2      BlueBridge Financial, LLC                                             Line
         535 Washington Street                                                        Not listed. Explain:
         Suite 201                                                                    Notice only


         Buffalo                       NY      14203


4.3      Caterpillar Financial Services                                        Line
         PO Box 340001                                                                Not listed. Explain:
                                                                                      Notice only


         Nashville                     TX      37203


4.4      H & E Equipment Services                                              Line
         PO Box 849850                                                                Not listed. Explain:
                                                                                      Notice only


         Dallas                        TX      75284


4.5      Justin Hayden                                                         Line
         Smythe, Huff & Hayden, PC                                                    Not listed. Explain:
         144 Second Avenue North                                                      Notice only
         The Pilcher Bldg., Suite 333
         Nashville                     TN      37201


4.6      Office of the Attorney General                                        Line
         Internal Revenue Service                                                     Not listed. Explain:
         900 Jefferson Avenue                                                         Notice Only


         Oxford                        MS      38655-3608




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 11
           Case 19-42427            Doc 25         Filed 09/18/19 Entered 09/18/19 21:49:35                           Desc Main
                                                   Document      Page 20 of 24

Debtor       Pro South, Inc.                                                      Case number (if known)   19-42427

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                      related creditor (if any) listed?               account number,
                                                                                                                      if any

4.7      Regions Bank                                                 Line
         Attn: Regan C. Loper                                                Not listed. Explain:
         Burr & Foreman LLP                                                  Notice only
         420 N. 20th Street, Suite 3400
         Birmingtham                AL     35203


4.8      Regions Bank                                                 Line
         Attn: Joe A. Joseph                                                 Not listed. Explain:
         Burr & Foreman LLP                                                  Notice only
         420 N. 20th Street, Suite 3400
         Birmingtham                AL     35203


4.9      Regions Bank                                                 Line
         Attn: John M. Lassiter                                              Not listed. Explain:
         Burr & Foreman LLP                                                  Notice only
         401 East Capitol Street, Suite 100
         Jackson                    MS     39201


4.10     Robert Byrd                                                  Line
         Byrd & Wiser                                                        Not listed. Explain:
         PO Box 1936                                                         Notice only


         Biloxi                     MS     39533


4.11     TCF Equipment Finance                                        Line
         11100 Wayzata Blvd.                                                 Not listed. Explain:
         Suite 801                                                           Notice only


         Hopkins                    MN     55305




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 12
           Case 19-42427            Doc 25       Filed 09/18/19 Entered 09/18/19 21:49:35                            Desc Main
                                                 Document      Page 21 of 24

Debtor      Pro South, Inc.                                                   Case number (if known)      19-42427

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                 $30,000.00

5b. Total claims from Part 2                                                              5b.   +          $3,130,891.57


5c. Total of Parts 1 and 2                                                                5c.              $3,160,891.57
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 13
           Case 19-42427                Doc 25         Filed 09/18/19 Entered 09/18/19 21:49:35                                  Desc Main
                                                       Document      Page 22 of 24

 Fill in this information to identify the case:
 Debtor name         Pro South, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         19-42427                                                                                       Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Russell Stites                  619 Highway 30 E                                       Regions Bank                          D
                                       Number      Street                                                                           E/F
                                                                                                                                    G

                                       Booneville                     MS      38829
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
            Case 19-42427                            Doc 25               Filed 09/18/19 Entered 09/18/19 21:49:35                                                               Desc Main
                                                                          Document      Page 23 of 24

 Fill in this information to identify the case:


 Debtor Name Pro South, Inc.

 United States Bankruptcy Court for the:                   EASTERN DISTRICT OF TEXAS

 Case number (if known): 19-42427                                                                                                                                                   Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                 $3,000,000.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                $3,032,550.34
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $6,032,550.34
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                    $5,624,471.00
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                       $30,000.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F.........................................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              + $3,130,891.57
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..............................................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $8,785,362.57




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
          Case 19-42427                Doc 25         Filed 09/18/19 Entered 09/18/19 21:49:35                                Desc Main
                                                      Document      Page 24 of 24

 Fill in this information to identify the case and this filing:
 Debtor Name         Pro South, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number         19-42427
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 09/18/2019                       X /s/ Roderick Kagy
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Roderick Kagy
                                                             Printed name
                                                             Chief Executive Officer
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
